MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order de*516nying petitioner’s motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Petitioner’s motion to reopen was filed beyond the 90-day deadline. In addition, the BIA did not abuse its discretion in concluding that petitioner did not establish an exception to the time limit by presenting material evidence of changed country conditions that was not available and could not have been discovered and presented at the previous proceeding. See 8 C.F.R. §§ 1003.2(c)(3)(ii), 1003.23(b)(4)(i).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*516ed by 9th Cir. R. 36-3.